           Case 1:19-cv-01441-AWI-SAB Document 20 Filed 08/24/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES R. PREIMESBERGER,                             Case No. 1:19-cv-01441-AWI-SAB

12                  Plaintiff,                           ORDER VACATING SEPTEMBER 28, 2020
                                                         HEARING AND GRANTING THE UNITED
13          v.                                           STATES’ MOTION NUNC PRO TUNC FOR
                                                         AN EXTENSION OF TIME TO FILE
14   THE UNITED STATES,                                  ANSWER

15                  Defendant.                           (ECF No. 18)

16                                                       DEADLINE: SEPTEMBER 9, 2020

17

18          On August 5, 2020, District Judge Anthony W. Ishii filed an order granting in part the

19 United States’ (“Defendant”) motion to dismiss, and ordered Defendant to file an answer within
20 fourteen days. (ECF No. 17.) On August 21, 2020, Defendant filed an unopposed motion nunc

21 pro tunc for an extension of time to file an answer. (ECF No. 18.) Defendant seeks the

22 extension of time nunc pro tunc due to misreading the order and not realizing until after time had

23 passed that the answer was due.        Additionally, Defendant needs additional time to obtain

24 information to determine whether to file a counterclaim with the answer. Defendant states that

25 Plaintiff does not oppose the request. The motion is set for hearing before District Judge Ishii,

26 but should have been set before the magistrate judge.
27          The Court, having reviewed the record, finds this matter suitable for decision without oral

28 argument. See Local Rule 230(g). The hearing set for September 28, 2020 shall be vacated and


                                                     1
            Case 1:19-cv-01441-AWI-SAB Document 20 Filed 08/24/20 Page 2 of 2


 1 the parties need not appear at that time.

 2          In this instance, Plaintiff does not oppose the extension of time, and the mandatory

 3 scheduling conference is set for October 26, 2020. The Court finds no prejudice to Plaintiff if

 4 the motion is granted. The Court finds good cause exists to grant the motion nunc pro tunc.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      The September 28, 2020 hearing is VACATED;

 7          2.      Defendant’s unopposed motion nunc pro tunc for an extension of time to file an

 8                  answer is GRANTED; and

 9          3.      Defendant SHALL FILE a responsive pleading on or before September 9, 2020.

10
     IT IS SO ORDERED.
11

12 Dated:        August 24, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
